Citation Nr: 1114787	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for onychomycosis of the bilateral feet, prior to April 14, 2008.

2.  Entitlement to a rating in excess of 10 percent for onychomycosis of the bilateral feet, beginning April 14, 2008.

3.  Entitlement to a compensable rating for bilateral hearing loss prior to May 13, 2008.

4.  Entitlement to a compensable rating for bilateral hearing loss beginning May 13, 2008.

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of January 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 14, 2008, the Veteran's onychomycosis of the bilateral feet affected no more than 5 percent of the body or of the exposed affected area, and was treated by use of topical medication.

2.  Beginning April 14, 2008, the Veteran's onychomycosis of the bilateral feet was manifested by use of systemic therapy in the form of daily oral antifungal medication. 

3.  Prior to May 13, 2008, the Veteran's bilateral hearing loss was manifested by Level II hearing loss in the right ear, at worst, and Level II hearing loss in the left ear, at worst.

4.  Beginning May 13, 2008, the Veteran's bilateral hearing loss is manifested by Level VI hearing loss in the right ear, and by Level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for greater than a 10 percent rating for onychomycosis of the bilateral feet, prior to April 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

2.  The criteria for a 60 percent rating for onychomycosis of the bilateral feet, beginning April 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

3.  The criteria for a compensable rating for bilateral hearing loss, prior to May 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

4.  The criteria for a 10 percent rating for bilateral hearing loss, but no greater, beginning May 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010); 38 C.F.R. § 4.86 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2006 letter satisfied the duty to notify provisions, to include notification of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran indicated in April 2006 that he had previously been awarded disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2).  Records considered by SSA in conjunction with the award of SSA benefits are not of record, but the Board finds that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's claim for increase was received in June 2006; the records considered in his SSA decision would have been dated prior to the June 1993 SSA disability determination.  Because the records would not be pertinent to evaluating the Veteran's disabilities during the appeal period, they are not relevant to the Veteran's claim and do not need to be obtained.  

VA examination was conducted in October 2006; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's representative stated in the February 2011 Appellant's Brief that "the appellant was last afforded a VA examination during October 2006.  These examinations are nearly five years old."  Citations to case law were also made, referencing the premise that when a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  But the Veteran has not asserted that his condition has worsened since his last VA examination; he has only asserted that he "can't live on that kind of money" (the amount of VA disability benefits he is receiving based on the currently assigned ratings).  Further, while the examinations are five years old, the remainder of the evidence of record provides sufficient evidence on which to rate the severity of the disabilities on appeal.  More recent documentary evidence relating to both the Veteran's onychomycosis and hearing loss, to include a May 2008 private audiometric evaluation and May 2008 physical examination of the feet, are of record and have been considered.  

There is no indication in the record that any additional evidence, relevant to the issues on appeal, is available but not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the entire recorded history of a disability must be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Onychomycosis 

The Veteran's onychomycosis of the bilateral feet is rated at 10 percent under Diagnostic Code 7813, which directs that the condition be rated under the criteria for scars (Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As there is no evidence that the Veteran's onychomycosis results in scars, the Board finds that Diagnostic Code 7806 more closely contemplates the existing condition.  

Diagnostic Code 7806 assigns a 10 percent rating when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

A 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; the maximum 60 percent rating is assigned when more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id. 

Prior to April 14, 2008, the Veteran's onychomycosis was treated with daily application topical antifungals such as clotrimazole.  An undated private treatment record noted that the Veteran had used clotrimazole on a daily basis for years for his tinea pedis, without success; an August 2006 private treatment record showed that on physical examination, thick, yellow, painful nails with subungual debris was noted on the first, fourth, and fifth toes of both feet, and of the second toe of the right foot.  At the October 2006 VA feet examination, physical examination found that the toenails were very thick and dystrophic, with mildly inflamed skin margin at the nailbed; an August 2007 private treatment record shows continued diagnoses of onychomycosis, with instructions to apply topical antifungal medications daily, specifically clotrimazole.  However, there is no evidence prior to that date that he required treatment beyond the daily use of topical cream.  It is also not shown that, prior to April 14, 2008, the onychomycosis covers more than 5 percent of the body or of the exposed affected area; physical examination at the October 2006 VA examination showed that the onychomycosis was limited to the Veteran's toenails.  

However, beginning April 14, 2008, the Veteran was prescribed griseofulvin, an oral antifungal medication, to take on a daily basis in three tabs of 125 milligrams each.  Although griseofulvin is not a corticosteroid or anti-inflammatory medication, it is clearly systemic therapy, meant to treat the fungal nature of the Veteran's specific skin condition in a way that topical medications were clearly ineffective.  Further, the May 2008 Agent Orange Registry Examination consult report indicated that the Veteran's fungal rash had also now affected his feet, and that his toenail condition had worsened; physical examination showed that his toes had dark scaling and lichenification with thickened and cracking great toenails.  On this basis, the evidence of record supports assignment of the maximum 60 percent rating for onychomycosis, beginning April 14, 2008.

The decision above awards the maximum schedular rating available under Diagnostic Code 7806 beginning April 14, 2008.  However, with respect to an increased rating prior to April 14, 2008, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2010).  






At the June 2006 private audiometric evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
70
65
LEFT
55
55
50
75
90

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  

At the October 2006 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
60
50
LEFT
25
20
25
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and 86 percent in the left ear.  At the May 2008 private audiometric evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
90
85
LEFT
50
55
50
90
95

Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  

The results of the June 2006 and May 2008 audiometric tests were charted, not enumerated.  But the results as charted are clear and unmistakable even to laypersons; thus, they may be interpreted by the Board.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Because the documentary evidence of record demonstrates that the Veteran's hearing acuity has worsened during the appeal period, staged ratings are required.  Hart, 21 Vet. App. at 508.  

Applying the rating criteria to the clinical findings from the June 2006 private evaluation results in Level I hearing acuity for the right ear and Level II hearing acuity for the left ear.  Applying the rating criteria to the clinical findings from the October 2006 VA audiology examination results in Level II hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Applying either set of numeral designations to Table VII results in a noncompensable rating for bilateral hearing impairment prior to May 13, 2008.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010).  

Level III hearing acuity for the left ear is shown based on the May 13, 2008, private audiometric evaluation results.  However, the puretone decibel loss values for that evaluation in the the right ear are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  Thus, the criteria in 38 C.F.R. § 4.86(a) apply.  Applying the May 2008 findings to Table VI gives a result of Level III hearing acuity, but applying those results to Table VIA gives a result of Level VI hearing acuity.  Because using Table VIA is more favorable to the Veteran, the Board finds that Level VI represents the Veteran's right ear hearing acuity beginning May 13, 2008.  See 38 C.F.R. § 4.85, Table VIA.  Applying these numeral designations to Table VII results in a 10 percent rating for bilateral hearing impairment beginning May 13, 2008.  38 C.F.R. §§ 3.383, 4.85(f), (h).  There are no other audiometric testing results for the remainder of the appeal period.  Thus, greater than a 10 percent rating beginning May 13, 2008, is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The preponderance of the evidence is against the assignment of a compensable rating prior to May 13, 2008, or greater than a 10 percent rating beginning May 13, 2008.  There is no doubt to be resolved, and ratings in excess of those assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization, and marked interference of employment has not been shown due specifically to these two disabilities.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.



ORDER

A rating in excess of 10 percent disabling for onychomycosis of the bilateral feet, prior to April 14, 2008, is denied.

A 60 percent rating for onychomycosis of the bilateral feet, beginning April 14, 2008, is granted.

A compensable rating for bilateral hearing loss, prior to May 13, 2008, is denied.

A 10 percent rating, but no greater, for bilateral hearing loss beginning May 13, 2008, is granted.


REMAND

A TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the objective evidence of record and the Veteran's assertions, the issue of TDIU has been reasonably raised and is properly before the Board.

However, further development is necessary prior to adjudicating the TDIU claim.  TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Service connection is in effect for onychomycosis of the bilateral feet, currently rated at 60 percent, based on the above decision; and for bilateral hearing loss, currently rated as 10 percent disabling, based on the above decision.

Review of the record also shows that the Veteran is currently unemployed.  He has been receiving SSA benefits since 1993, and asserted in his March 2007 notice of disagreement that "I am 61 years old and still looking for a job."  Given the evidence demonstrating that the Veteran is currently not employed, and his allegations that he is unemployable due to his service-connected disabilities, a VA examination and opinion should be provided to determine whether one or both of his service-connected disabilities render him unable to secure or follow a substantially gainful occupation, or otherwise preclude substantially gainful employment.

Accordingly, the issue of entitlement to TDIU is remanded for the following:

1.  Schedule the Veteran for a VA examination to evaluate the impact of both of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (onychomycosis of the bilateral feet and hearing loss) alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The examiner may, but need not, conduct physical examinations or testing of the Veteran for one or both of his various service-connected disabilities.  

The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions stated.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


